                                          Case 3:18-cv-01650-EDL Document 32 Filed 11/05/18 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CATHLEEN FRANCISCO,                                 Case No.18-cv-01650-EDL
                                                        Plaintiff,
                                   8
                                                                                             ORDER VACATING ALL CASE
                                                  v.                                         DATES AND DIRECTING THE
                                   9
                                                                                             PARTIES TO FILE UPDATE OR
                                  10     CONSTELLATION BRANDS, INC., et al.,                 DISMISSAL
                                                        Defendants.                          Re: Dkt. No. 29
                                  11

                                  12          Plaintiff notified the Court that the parties have settled the case. Accordingly, the Court
Northern District of California
 United States District Court




                                  13   vacates all case dates and deadlines. By February 1, 2019, the parties shall file either a joint notice

                                  14   of dismissal of the entire action with prejudice or a joint update on the status of the settlement.

                                  15

                                  16          IT IS SO ORDERED.

                                  17   Dated: November 5, 2018

                                  18

                                  19
                                                                                                     ELIZABETH D. LAPORTE
                                  20                                                                 United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
